Russell, C. J.,
concurring dubitante. I readily concede that an implied promise to pay for services rendered may authorize a recovery as on a quantum meruit in such an amount as may be reasonable compensation for these services, but I gravely doubt whether the rule can be so far extended as to substitute an express promise to pay a definite amount as the measure for fixing the value of services not rendered under a contract, instead of the reasonable compensation which rests upon an implied promise to pay what the services are reasonably worth. In other words, the right to bring a suit upon a quantum meruit would seem to be excluded where the plaintiff relies even in part upon an express promise, especially when the promise was subsequent to the actual performance of the services.